     Case 5:17-cv-00317-XR Document 115 Filed 09/18/20 Page 1 of 27




               IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TEXAS
                       SAN ANTONIO DIVISION


UNITED STATES OF AMERICA ex rel.
TIFFANY MONTCRIEFF, ROBERTA
MARTINEZ, and ALICIA BURNETT,

                      Plaintiffs,
                                      Civil Action No. SA-17-CV-00317-XR
     vs.

PERIPHERAL VASCULAR
ASSOCIATES P.A.,

                      Defendant.


RELATORS’ REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT OR,
    IN THE ALTERNATIVE, PARTIAL SUMMARY JUDGMENT AGAINST
        DEFENDANT PERIPHERAL VASCULAR ASSOCIATES, P.A.
         Case 5:17-cv-00317-XR Document 115 Filed 09/18/20 Page 2 of 27




                                               TABLE OF CONTENTS
                                                                                                                      Page No.
I.     INTRODUCTION .............................................................................................................. 1

II.    ARGUMENT ...................................................................................................................... 4

       A.        PVA’s bills were false. ........................................................................................... 4

                  1.        Failure to provide the services described in the CPT manual gives rise to
                            factually false claims................................................................................... 4

                  2.        Notes in the AllScripts patient visit record do not absolve PVA................ 6

                            a.         PVA has no defense to the “testing only” violations. ..................... 7

                            b.         PVA miscomprehends Relators’ “double dipping” damages
                                       calculation. ...................................................................................... 8

                            c.         PVA’s interpretation of the double-dipping prohibition is frivolous.
                                       ......................................................................................................... 8

                            d.         Claims billed under the wrong provider are factually false. ......... 10

                            e.         Swafford is inapposite. .................................................................. 11

       B.        PVA acted knowingly. .......................................................................................... 13

       C.        PVA’s false statements were material. ................................................................. 15

       D.        PVA’s claims caused the government to pay out significant moneys. ................. 20

       E.        The False Claims Act is Constitutional. ............................................................... 21

III.   CONCLUSION ................................................................................................................. 22




                                                                    i
            Case 5:17-cv-00317-XR Document 115 Filed 09/18/20 Page 3 of 27




                                              TABLE OF AUTHORITIES
                                                                                                                     Page No(s).
Cases
Cf. United States v. Crain
  877 F.3d 637 (5th Cir. 2017) .................................................................................................... 15

Hansen v. Aon Risk Services of Texas
  473 F. Supp. 2d 743 (S.D. Tex. 2007) ...................................................................................... 15

Luka v. Procter and Gamble Co.
  785 F. Supp. 2d 712 (N.D. Ill. 2011) ........................................................................................ 22

Ohio Hosp. Ass'n v. Shalala
  201 F.3d 418 (6th Cir. 1999) ...................................................................................................... 1

Peterson v. Weinberger
  508 F.2d 45 (5th Cir.1975) ....................................................................................................... 11

Riley v. St. Luke’s Episcopal Hospital
  252 F.3d 749 (5th Cir. 2001) .................................................................................................... 21

Ruckh v. Salus Rehab., LLC
  963 F.3d 1089 (11th Cir. 2020) .......................................................................................... 17, 19

U.S. ex rel. Harman v. Trinity Industries Inc.
  872 F.3d 645 (5th Cir. 2017) .................................................................................................... 17

U.S. ex rel. Grubbs v. Kanneganti
  565 F.3d 180 (5th Cir. 2009) ...................................................................................................... 5

U.S. ex rel. Parikh v. Citizens Med. Ctr.
  977 F. Supp. 2d 654 (S.D. Tex. 2013) ........................................................................................ 5

U.S. ex rel. Ruscher v. Omnicare, Inc.
  No. 4:08-CV-3396, 2015 WL 5178074 (S.D. Tex. Sept. 3, 2015)
  aff'd sub nom., 663 Fed. Appx. 368 (5th Cir. 2016) ................................................... 1, 5, 13, 16

U.S. ex rel. Sharp v. E. Oklahoma Orthopedic Ctr.
  No. 05-CV-572-TCK-TLW, 2009 WL 499375, at *6 (N.D. Okla. Feb. 27, 2009) .............. 2, 16

U.S. ex rel. Swafford v. Borgess Med. Ctr.
  98 F. Supp. 2d 822 (W.D. Mich. 2000)
  aff’d, 24 F. App’x 491 (6th Cir. 2001)...................................................................................... 12

United States ex rel. Atkins v. Mclnteer
  470 F.3d 1350 n.17 (11th Cir. 2006) ........................................................................................ 18

United States ex rel. Chandler v. Cook County
  277 F.3d 969 n.5 (7th Cir. 2002)
  aff’d, 538 U.S. 119 (2003) ........................................................................................................ 18



                                                                   ii
             Case 5:17-cv-00317-XR Document 115 Filed 09/18/20 Page 4 of 27



United States ex rel. El-Amin v. George Washington University
  533 F. Supp. 2d 12 (D.D.C. 2008) ............................................................................................ 18

United States ex rel. Escobar v. Universal Health Servs., Inc.
  842 F.3d 103 (1st Cir. 2016) ..................................................................................................... 19

United States ex rel. Longo v. Wheeling Hosp., Inc.
  No. 5:19-CV-192, 2019 WL 4478843, at *7 (N.D.W. Va. Sept. 18, 2019) ......................... 2, 19

United States ex rel. Turner v. Michaelis Jackson & Assocs.
  No. 03-CV-4219-JPG, 2007 WL 496384, at *7 (S.D. Ill. Feb. 13, 2007) .................................. 5

United States v. Mackby
  261 F.3d 821 (9th Cir. 2001) .............................................................................................. 11, 13

United States v. Semrau
  693 F.3d 510 (6th Cir. 2012) .................................................................................................. 1, 5

United States v. Wagoner
  No. 2:17-CV-478-TLS, 2018 WL 4539819, at *5 (N.D. Ind. Sept. 20, 2018) ........................... 5

Universal Health Servs., Inc. v. United States ex rel. Escobar
  136 S. Ct. 1989, 2001, 195 L. Ed. 2d 348 (2016) ................................................................. 1, 16

Statutes
31 U.S.C. § 3729(a)(1) .................................................................................................................. 21

45 C.F.R. § 162.1002 ...................................................................................................................... 1




                                                                     iii
         Case 5:17-cv-00317-XR Document 115 Filed 09/18/20 Page 5 of 27




                                  RELATORS’ OPPOSITION

I.     INTRODUCTION

       PVA spends most of its Opposition arguing that the AMA’s CPT codes cannot serve as a

valid basis for a False Claims Act case. It does so by ignoring the multitude of miscoding cases

from this and other circuits, and by attempting to frame this as a “false certification” case instead

of a case of fundamental factual falsity.

       The American Medical Association’s CPT Manual is the “Rosetta Stone” of the codes

used to bill Medicare. See Ohio Hosp. Ass'n v. Shalala, 201 F.3d 418, 420 (6th Cir. 1999).

When a provider inputs one of the AMA’s 5-digit CPT codes on a bill to Medicare, it is

“effectively submitting a claim for the services associated with that number in the AMA’s CPT

code set.” See United States v. Semrau, 693 F.3d 510, 530 (6th Cir. 2012). If the provider

knowingly uses a CPT code without having performed the services described in the AMA’s CPT

code set, a factually fraudulent claim has been submitted. The fact that the CPT descriptions

themselves are not repeated in the Medicare statutes or regulations is irrelevant. As explained by

the Sixth Circuit: “Congress directed the Secretary of Health and Human Services to . . .

‘establish a uniform procedure coding system for the coding of all physicians’ services,’ [42

U.S.C.] § 1395w–4(c)(5). The Secretary acted on this authority by adopting the CPT code set

drafted by the AMA. 45 C.F.R. § 162.1002.” Id.

       On thousands of bills submitted to Medicare, PVA lied about the services it had

provided—misrepresenting that it had performed global vascular study services when it had not.

As such, this is a case where the claims are “factually false,” not “legally false.” See United

States ex rel. Ruscher v. Omnicare, Inc., 663 F. App'x 368, 373 (5th Cir. 2016) (“A claim is

factually false when the information provided to the government for reimbursement is

inaccurate.”). The “materiality” test for “legally false,” “implied certification” cases, laid out by

the Supreme Court in Universal Health Servs., Inc. v. United States ex rel. Escobar, 136 S. Ct.

1989, 2001, 195 L. Ed. 2d 348 (2016) (Escobar), is therefore irrelevant. Billing for the wrong

service, or services not rendered, is always “material” for purposes of the FCA. See, e.g., U.S. ex


                                                  1
         Case 5:17-cv-00317-XR Document 115 Filed 09/18/20 Page 6 of 27




rel. Sharp v. E. Oklahoma Orthopedic Ctr., No. 05-CV-572-TCK-TLW, 2009 WL 499375, at *6

(N.D. Okla. Feb. 27, 2009) (“[W]here the allegation is a factually false claim, any ‘materiality’

requirement would seem to be easily met in that the government paid a claim in a factually

wrong amount, paid for a service that was not actually provided, or paid an amount greater than

it should have based on the service actually provided.”).

       PVA’s legal arguments are thus fundamentally flawed. And as to the facts and evidence

submitted by Relators 1, PVA essentially concedes. For example, it does not dispute that for

thousands of “testing only” patients, it had no record of a physician’s interpretation prior to
billing Medicare. Its only argument regarding the “testing only” patients is that because the

government had the same records as Relators, and did not intervene in the case, the government

must not care about its fraud. Oppo. [Docket No. 112] at 21-22. As detailed in the United

States’ Statement of Interest [Docket No. 113], the government’s decision not to intervene is not

reliable evidence of materiality (even if the Escobar materiality test applied). As multiple courts

have explained, “The Government does not enjoy the luxury of refusing to reimburse health care

claims the moment it suspects there may be wrongdoing.” United States ex rel. Longo v.

Wheeling Hosp., Inc., No. 5:19-CV-192, 2019 WL 4478843, at *7 (N.D.W. Va. Sept. 18, 2019)

(quoting case).

       Similarly, PVA does not dispute that its own expert, Dr. Paul E. Collier, does not follow

PVA’s illegal billing practices. Instead, he interprets and signs every vascular study within 24

hours, and never bills until he has done so. Ex. 6 2 (Collier Dep. Tr.), at 39:14-40:15. Even one



1
  PVA complains of Relators’ use of an Appendix, and argues that it attempts “to evade the
Court’s page limitations for motions for summary judgment.” Oppo. at 3. To the contrary,
Relators included an Appendix in accordance with Civil Local Rule CV-7.d.1. All of Relators’
arguments and legal theories are contained in their brief, and all of their evidence is contained in
the Declaration filed in support thereof. The Appendix organizes that evidence by issue, and
includes, for example, citations to additional deposition testimony that reiterate those portions
cited directly in Relators’ brief.
2
 Unless otherwise noted, all referenced exhibits are attached to the Declaration of Sarvenaz
Fahimi, filed with Relators’ Motion [Docket No. 95-2].

                                                  2
           Case 5:17-cv-00317-XR Document 115 Filed 09/18/20 Page 7 of 27




of PVA’s former physicians, Dr. Lyssa Ochoa, testified: “You cannot bill for the physician’s

services until you have finalized that report.” Ex. 8 (Ochoa Dep. Tr.), at 33:8-9.

          PVA also does not dispute that it billed for both E/M services and vascular studies

without having a “separate distinctly identifiable signed written report” as required by the CPT

manual. Instead, PVA argues that the requirement has nothing to do with scans performed in

conjunction with E/M visits, but only relates to interpretations by a physician that “had no other

involvement with the performance of the study.” Oppo. at 11-12. PVA’s argument borders on

frivolous, and relies on selective quotation. The “separate distinctly identifiable signed written

report” requirement is contained in the “E/M” section of the CPT manual, in a paragraph that

makes clear that it is describing what to do when a study is performed pursuant to a patient

encounter:

                 The actual performance and/or interpretation of diagnostic tests/studies
                 ordered during a patient encounter are not included in the levels of E/M
                 services. Physician performance of diagnostic tests/studies for which
                 specific CPT® codes are available may be reported separately, in
                 addition to the appropriate E/M code. The physician’s interpretation of
                 the results of diagnostic tests/studies (ie, professional component) with
                 preparation of a separate distinctly identifiable signed written report may
                 also be reported separately, using the appropriate CPT® code with
                 modifier 26 appended.
Ex. 45, at p. 6 (emphasis added). Moreover, as detailed below, the CPT manual repeatedly states

that review of diagnostic tests is part of the E/M service.

          Not only is PVA’s interpretation facially absurd, but it was created solely for purposes of

litigation. There is not a shred of evidence in the record suggesting that PVA’s employees held

any of the interpretations they now assert. To the contrary, as detailed in Relator’s Motion, PVA

knew what the rules were, as evidenced by its practices when performing work under contract

with area hospitals (see Ex. 18), and by its own 2017 “compliance billing” project (see Ex. 30, at

DEF007691). PVA’s Opposition is conspicuously silent on both.

          These are just a few of the facts that PVA has not controverted, because it cannot.

Accordingly, Relators respectfully request summary judgment on the following categories of

claims:


                                                   3
         Case 5:17-cv-00317-XR Document 115 Filed 09/18/20 Page 8 of 27




        (1) 8,757 claims for vascular studies performed on “testing only” patients, submitted by

             Defendant to Medicare and other federal payers using false CPT codes that

             misrepresented that a physician’s interpretation and reporting had been rendered;

       (2) 55,566 claims for vascular studies (including 29,954 claims to Medicare Part B, and

             25,301 claims to Medicare Advantage Plans) related to patients on which PVA

             conducted both an “Evaluation and Management” patient visit and a vascular study

             on the same day, where PVA illegally billed Medicare and other federal payers for

             both, without having completed a separate, stand-alone report reflecting performance

             of the professional component (i.e., double billing); and

       (3) 1,690 claims for vascular studies to Medicare and other federal payers on which PVA

             misrepresented the identity of the physician who performed interpretation of the

             vascular studies.

        Relators further alternatively seek partial summary judgment as to all elements of PVA’s

violations of the False Claims Act other than whether PVA violated the False Claims Act

“knowingly”; i.e., reserving only determination of the element of scienter for the trier of fact.

II.     ARGUMENT

        A.       PVA’s bills were false.
                 1.     Failure to provide the services described in the CPT manual gives rise

                        to factually false claims.

        PVA argues that its claims were not false because no Medicare statute or regulation

requires preparation of a written report. The argument misses the mark, because it assumes the

framework of a “legally false” claim, rather than a “factually false” claim. As explained by the

Fifth Circuit:

                 FCA claims can be either legally false or factually false. E.g., United
                 States v. Sci. Applications Int’l Corp., 626 F.3d 1257, 1266 (D.C. Cir.
                 2010) (recognizing factually false claims as “the paradigmatic case” and
                 legally false claims as the “certification theory”). A claim is factually false
                 when the information provided to the government for reimbursement is
                 inaccurate. [Citation.] A claim is legally false when “a claimant ... falsely

                                                     4
         Case 5:17-cv-00317-XR Document 115 Filed 09/18/20 Page 9 of 27




               certifies compliance with [a] statute or regulation.” See United States ex
               rel. Thompson v. Columbia/HCA Healthcare Corp., 125 F.3d 899, 902
               (5th Cir. 1997).
United States ex rel. Ruscher v. Omnicare, Inc., 663 F. App'x 368, 373 (5th Cir. 2016)

       PVA’s FCA violations are based first and foremost on the false information that it

submitted on its CMS-1500 forms. Using a CPT code that misrepresents the services provided

on a bill to Medicare is a factually “false” claim for purposes of the FCA, as it constitutes billing

for services not performed, or misrepresenting the services performed. See, e.g., U.S. ex rel.

Grubbs v. Kanneganti, 565 F.3d 180, 192 (5th Cir. 2009) (“Also alleged are specific dates that

each doctor falsely claimed to have provided services to patients and often the type of medical

service or its Current Procedural Terminology code that would have been used in the bill.”); U.S.

ex rel. Parikh v. Citizens Med. Ctr., 977 F. Supp. 2d 654, 662 (S.D. Tex. 2013); United States ex

rel. Emerson Park v. Legacy Heart Care, LLC, No. 3:16-CV-0803-S, 2019 WL 4450371, at *9

(N.D. Tex. Sept. 17, 2019) (“Relator alleged that Remaining Defendants are liable under the

FCA for ‘upcoding [E&M] services to the highest level billing codes’—i.e., charging Medicare

for unnecessary services or services that were never actually provided. A defendant charging the

Government for services not actually provided is a staple FCA violation.”); United States v.

Wagoner, No. 2:17-CV-478-TLS, 2018 WL 4539819, at *5 (N.D. Ind. Sept. 20, 2018); United

States ex rel. Turner v. Michaelis Jackson & Assocs., No. 03-CV-4219-JPG, 2007 WL 496384,

at *7 (S.D. Ill. Feb. 13, 2007) (“relators have shown why the bill submitted to Medicare was

false: it was billed pursuant to CPT 99213 rather than CPT 66984”); Krizek, 859 F. Supp. at 7–8.

       As explained by the Sixth Circuit Court of Appeals in an opinion affirming the criminal

conviction of a physician for Medicare fraud, though the CPT codes and their definitions are

published by a private organization (the AMA), their misuse logically gives rise to legal liability.

See United States v. Semrau, 693 F.3d 510, 530–31 (6th Cir. 2012). In Semrau, the defendant

physician argued that “misuse of CPT codes cannot constitute criminal conduct because they are

the product of a private organization and have not been formally promulgated by the

government.” Id. at 530. The Sixth Circuit disagreed, explaining as follows:


                                                  5
        Case 5:17-cv-00317-XR Document 115 Filed 09/18/20 Page 10 of 27




               As an initial matter, it seems clear that the CPT codes themselves create
       no laws or liability but are merely a government-sanctioned means of
       summarizing several pieces of information into a concise, standardized number.
       Congress directed the Secretary of Health and Human Services to “prescribe such
       regulations as may be necessary to carry out the administration of” Medicare, 42
       U.S.C. § 1395hh(a)(1), and to “establish a uniform procedure coding system for
       the coding of all physicians’ services,” id. § 1395w–4(c)(5). The Secretary acted
       on this authority by adopting the CPT code set drafted by the AMA. 45 C.F.R. §
       162.1002. Dr. Semrau’s attorney himself acknowledged during the trial that CPT
       codes “are simply a shorthand way of incorporating the description of the
       service.” Thus, when Dr. Semrau submitted a claim for “99312,” he was
       effectively submitting a claim for the services associated with that number in the
       AMA’s CPT code set, as defined above.

                It is illogical to suggest that a person could escape liability because a
       claim comes in the form of a number instead of the words directly associated with
       that number. This is particularly true for the statute in question because “[t]he
       broad language of § 1347 shows that Congress intended for this statute to include
       within its scope a wide range of conduct so that all forms of health care fraud
       would be proscribed, regardless of the kind of specific schemes unscrupulous
       persons may concoct.” United States v. Lucien, 347 F.3d 45, 51 (2d Cir.2003). In
       short, § 1347 “is simply a fraud statute.” United States v. Franklin–El, 554 F.3d
       903, 911 (10th Cir.2009). “Although the health care fraud statute does not (and
       could not) specify the innumerable fraud schemes one may devise,” id. at 910–11,
       it is difficult to imagine a more obvious way to commit healthcare fraud than
       billing for services not actually rendered. Indeed, this court and other circuits have
       previously upheld convictions for CPT “upcoding.” [Citations].

Id. at 530–31.

       When PVA billed using the global CPT codes, it was representing that it had completed a

physician’s interpretation, and a written report reflecting the physician’s interpretation. Yet for

24.2% of its global billings, a PVA physician had not prepared and signed a final report in

MedStreaming. As PVA’s internal policies emphasize, “If it is not documented, it never

happened and cannot be billed.” Ex. 20, at DEF000694. PVA was thus falsely representing via

submission of the global CPT codes that it had rendered the complete global service.

                 2.    Notes in the AllScripts patient visit record do not absolve PVA.
       Although conceding that a vast number of MedStreaming reports were not completed

before billing Medicare, PVA argues that in those instances its physicians’ written reports exist

outside of MedStreaming, in notes that accompany a visit (which are housed in PVA’s

                                                 6
        Case 5:17-cv-00317-XR Document 115 Filed 09/18/20 Page 11 of 27




“AllScripts” system). This defense fails with respect to both the “testing only” patients, and the

E/M and testing patients, as described in the following sections.

                       a.     PVA has no defense to the “testing only” violations.

       As detailed in Relators’ Motion, for PVA’s “testing only” patients, there is nowhere

besides a MedStreaming report that the PVA physicians’ interpretations could appear. See App.

Nos. 11-14; 30. Using PVA’s medical record and billing data, Dr. Nye has calculated that PVA

submitted 11,728 charges for vascular studies performed on “testing only” patients, for which

there was no signed MedStreaming report at the time the charge was submitted. See Ex. 200

(Nye Supp. Report) at Ex. 2; App. No. 33. Of those, 8,757 were to Medicare. 3 All of those
claims are false.

       PVA does not dispute these facts, and provides no explanation or defense, other than its

general attacks on the CPT manual. 4



3
  PVA argues that the “discrepancies” between the 11,728 and 8,757 number “underscore the
unreliability of” Relators’ damage calculations. Oppo. at p. 21, n. 20. PVA did not read
Relators’ Motion carefully enough: 11,728 is the number of “testing only” false claims included
in all of the data PVA provided, which included some non-governmental insurance company
payers. See Mot. at p. 10, n. 2 (“These claims are filtered down to Medicare-payors in Section
II.E below.”); The 8,757 figure is simply the subset that were submitted to Medicare payers.
See Mot. § II.E; Ex. 207.
         4
           In its affirmative Motion for Summary judgment, PVA admits that it has no defense to
these “testing only” cases. Instead, PVA attempts to dismiss them as “a palpably low percentage
of PVA’s business.” PVA’s Mot. at 21. Because they “only account for 4.9%” of these tests,
PVA argues that “[a]n error rate that low does not support an argument that PVA engaged in a
fraudulent scheme to cheat the Government, and, in fact, supports the opposite conclusion.” Id.
This remarkable proposition—that false billings do not violate the FCA so long as they are a
relatively small percentage of total claims—is without support. The sole case that PVA cites on
this point, United States v. Prabhu, 442 F. Supp. 2d 1008, 1034 (D. Nev. 2006), makes the point
that a low error rate would tend to negate the element of scienter. But a low rate of false billings
is not probative of falsity itself.
         In any event, PVA is using the wrong metric: its “error” rate is not 4.9%. Instead, the
pertinent percentage is 24.2%: Across all vascular studies, whether “testing only” or testing plus
E/M visit, PVA billed without a final interpretation 24.2% of the time, tainting 29.5% of the
reimbursement payments it received (including 29.89% of all payments from Medicare Part B).
See Ex. 200 (Nye Supp. Report), at Exs. 2 & 4d; App. No. 26. An “error rate” that high—a
quarter of all tests—cuts against PVA’s claim of mere negligence. Other than suggesting that it
was merely negligent, PVA’s motion includes no defense as to the “testing only” patients.

                                                 7
        Case 5:17-cv-00317-XR Document 115 Filed 09/18/20 Page 12 of 27




                       b.      PVA miscomprehends Relators’ “double dipping” damages

                               calculation.

       As to patients who had both a vascular study and an Evaluation and Management (E/M)

visit, the vascular study cannot be billed for in addition to the E/M code unless there is a

separate, stand alone report reflecting a physician’s interpretation. PVA repeatedly violated this

requirement, ultimately submitting 55,566 charges to federal payors for vascular studies on top

of E/M visit charges, without a separate interpretive report. See Ex. 207.

       In its Opposition, PVA argues that “Relators fail to show how any claim submitted by

PVA for E/M services was false.” Oppo. at p.10. PVA is confused. The 55,566 charges

presented by Relators are not charges for E/M service, but charges for vascular studies that were

billed in addition to E/M services. This is laid out in the second table on pages 29 and 30 of

Relators’ Motion. That table summarizes data from Exhibit 207, comprised of “data extracted

from Exhibits 4d Supplemental and 11 of the Second Supplemental Report of Dr. Nye, with non-

federal and non-Medicare payors filtered out.” Oppo. at 30. The Second Supplemental Report

of Dr. Nye clearly explains that the calculations contained in Exhibit 4d Supplemental, and

Exhibit 11, reflect payments and billing from PVA’s “Billing System Data for Imaging . . .” Ex.

201 (Nye. 2nd Supp.), ¶¶ 2.ii, 2.ix (emphasis added). Dr. Nye’s calculations regarding the
payments and claims for E/M services are reflected elsewhere (e.g., Exhibits 6a.i Supplemental,

6d Supplemental).

       In short, as to the double-dipping category, Relators do not seek damages for the amounts

PVA billed for E/M services, but only for vascular studies billed on top of those E/M services in

contradiction of the billing rules.

                       c.      PVA’s interpretation of the double-dipping prohibition is

                               frivolous.

       PVA also argues that the CPT manual does not in fact prohibit billing a vascular study on

top of an E/M visit without a standalone report. The plain language of the CPT manual is to the

contrary:


                                                  8
          Case 5:17-cv-00317-XR Document 115 Filed 09/18/20 Page 13 of 27




               The actual performance and/or interpretation of diagnostic tests/studies
               ordered during a patient encounter are not included in the levels of E/M
               services. Physician performance of diagnostic tests/studies for which
               specific CPT® codes are available may be reported separately, in
               addition to the appropriate E/M code. The physician’s interpretation of
               the results of diagnostic tests/studies (ie, professional component) with
               preparation of a separate distinctly identifiable signed written report may
               also be reported separately, using the appropriate CPT® code with
               modifier 26 appended.
Ex. 45, at p. 6 (emphasis added). This paragraph is found within the “E/M” section of the CPT

manual.

       PVA argues that this paragraph applies where, for example, “a radiologist reads an X-

Ray or MRI performed in a hospital. The radiologist is typically not involved in the patient care,

and her only association with the patient is interpreting the X-Ray or MRI. That professional

component only would be reported with a ‘modifier 26 appended.’” Oppo. at 12. PVA’s sole

support for its argument is the opinion of its coding expert, Melissa Scott. Ms. Scott, in turn,

cites no authority for her interpretation. Nor does PVA provide any contemporaneous evidence

that PVA’s employees actually understood the CPT manual to mean what they now assert.

       In contrast, multiple industry publications cited by Relators confirm the plain language

reading of the paragraph. See, e.g., Ex. 43, American Urological Association & American

Institute of Ultrasound in Medicine, Medical Documentation Requirements: Diagnostic Urologic
Ultrasound and Ultrasound-Guided Procedures, at ALEXANDER000099 (“The American
Medical Association clarified that if an imaging test is performed on the same day as an

Evaluation & Management (E&M) service, that each should be separately documented and

billed, as stated in the E&M Services Guidelines Section in the CPT® book.”).

       Moreover, PVA’s other expert—Dr. Paul Collier—does exactly what the CPT manual

requires when conducting an E/M visit and a vascular study: he completes two separate reports,

and does so before billing. Ex. 6 (Collier Dep. Tr.), 43:17-44:7, 49:22-50:4.

       The requirement of a separate distinctly identifiable signed written report makes sense,

because the CPT manual repeatedly makes clear that routine review of diagnostic tests is already

part of the E/M visit. As detailed in the E/M section, there are seven components to an E/M visit


                                                 9
        Case 5:17-cv-00317-XR Document 115 Filed 09/18/20 Page 14 of 27




that are used to determine which E/M code should be billed: history, examination, medical

decision making, counseling, coordination of care, nature of presenting problem, and time. See

Ex. 209 to the Declaration of Sarvenaz Fahimi in Support of Relators’ Reply in Support of

Motion for Summary Judgment, filed herewith, at 2. Review of diagnostic tests—such as the

vascular studies at issue here—is included in several of these components. For example,

“counseling” is defined as “a discussion with a patient and/or family concerning one or more of

the following areas: diagnostic results, impressions, and/or recommended diagnostic studies.”

Id. Similarly, “medical decision making” is defined as “the complexity of establishing a

diagnosis and/or selecting a management option as measure by” several factors, including “the

amount and/or complexity of medical records, diagnostic tests, and/or other information that
must be obtained, reviewed, and analyzed . . .” Id. at 7; see also Ex. 196 (Alexander Report) at

47-48 (“A professional component billing based on a review of the findings of these procedures,

without a complete, written report similar to that which would be prepared by a specialist in the

field, does not meet the conditions for separate payment of the services. This is because the

review is already included in the E/M payment.”). It is thus logical that in order to bill for a

separate service, the physician must do more than they are already expected to do as part of the

E/M visit.

       PVA has no credible or logical defense to the falsity of its duplicate billings.

                       d.      Claims billed under the wrong provider are factually false.

       In addition, the claims that PVA submitted under the wrong provider’s name are false.

PVA makes two arguments in response. First, PVA suggests that Dr. Nye’s analysis is

unreliable. Oppo. at 13. But PVA provides no specific or general explanation for what is

inaccurate about Dr. Nye’s analysis. Dr. Nye used PVA’s data to find mismatches between the

“billing MD” field and the “reading MD” field. PVA suggests this approach is flawed, but does

not explain why. PVA’s discovery responses and internal documents indicate that those fields

are exactly what their name indicates. See Ex. 36 to the Declaration of Sarvenaz Fahimi, filed

herewith, at 5 (“Reading MD – The physician that finalized the study in Medstreaming.”); id.,


                                                 10
        Case 5:17-cv-00317-XR Document 115 Filed 09/18/20 Page 15 of 27




Ex. 208 (Key to the AllScripts billing data, indicating that the Column Header, “Billing_Dr.

Name,” means “Billing Provider”).

       Second, PVA argues, without citation to any authority, that billing under the wrong

physician is a “‘garden-variety’ regulatory issue” that should not give rise to FCA liability. To

the contrary, billing under the wrong physician’s name constitutes a false claim. See United

States v. Mackby, 261 F.3d 821, 826 (9th Cir. 2001) (“a claim may be false even if the services

billed were actually provided, if the purported provider did not actually render or supervise the

service.”) (citing Peterson v. Weinberger, 508 F.2d 45, 52 (5th Cir.1975)). Moreover, Medicare

makes clear that it considers billing under the wrong provider, to be a quintessential example of

fraud and abuse. For example, the Medicare Program Program Integrity Manual, Chapter 4 –

Program Integrity, provides a detailed list of “Examples of Medicare Fraud,” including

“Misrepresenting dates and descriptions of services furnished or the identity of . . . the individual

who furnished the services.” Ex. 205, § 4.2.1.

       An internal 2013 e-mail string also confirms that PVA knows its charges must be billed

under the physician who actually read the study. See Ex. 16 (“Dr. Macris is the one who read the

study, so the lab should be billed under him.”).

       With respect to 1,690 claims, PVA not only submitted global CPT codes when the
physician had not completed and documented their interpretation, but PVA also billed under the

wrong rendering physician. Those claims were false for purpose of the FCA.

                       e. Swafford is inapposite.

       By cross-reference to its Motion papers, PVA relies heavily on a vascular study case from

the Western District of Michigan: U.S. ex rel. Swafford v. Borgess Med. Ctr., 98 F. Supp. 2d

822, 824 (W.D. Mich. 2000), aff’d, 24 F. App’x 491 (6th Cir. 2001). Though transpiring within

the same specialty, the alleged fraud at issue in Swafford is factually distinct from what is alleged

here, and that distinction merely highlights the falsity of PVA’s conduct. In Swafford, the relator

did not allege that the physicians failed to complete a stand-alone report before billing. Instead,




                                                   11
         Case 5:17-cv-00317-XR Document 115 Filed 09/18/20 Page 16 of 27




the relator alleged that the physicians did not put sufficient thought and care into those reports.

Id. at 826.

               [P]laintiff contends the physicians merely reworded and/or plagiarized the
               technician’s or technologist’s “worksheet” to prepare a physician’s
               ultrasound report. Defendant physicians then billed the government
               through Champus, Medicare or Medicaid for these “interpretations”
               which, according to plaintiff, constituted mere plagiarism of the worksheet
               prepared by the technician/technologist.
Id. The relator argued that the physicians, instead of relying on the technologists’ worksheets,

were required to review and interpret all of the raw data and images in preparing their final

reports. Id. at 829. The court disagreed, finding no enforceable requirement that the physician

review the raw data instead of a technologist’s summary of that data. Id. at 829-31.

        Here, each of the three categories of PVA’s false claims stands in stark contrast to

Swafford:

        First, as to the claims for “testing only” patients, there was no report at all. Accordingly,

there is no dispute about the quality of the interpretation, as there is no evidence of any

interpretation having been done at all. Those claims thus fall squarely within the “actual

falsehood” category that the court in Swafford found inapplicable. See Swafford, 98 F. Supp. 2d

at 831-32 (explaining that the relator failed to present evidence amounting to a “factual claim as

to whether defendants (at a minimum) actually performed some work by reading and/or

reviewing work performed by the technician/technologists.”).

        Second, as to the false claims for vascular studies performed in conjunction with E/M

visits but without a stand-alone report, while there is nothing in the CPT code definitions that

mandates an interpreting physician review the raw data as the relator asserted in Swafford, there

is an explicit requirement that a “separate distinctly identifiable signed written report” be

produced in order to bill for a vascular study on top of an E/M visit.
        Third, as to the false claims with the wrong rendering provider, such claims are factually

false, and do not rely on any qualitative or subjective analysis. See United States v. Mackby, 261

F.3d 821, 826 (9th Cir. 2001).


                                                 12
        Case 5:17-cv-00317-XR Document 115 Filed 09/18/20 Page 17 of 27




       In sum, Swafford boiled down to “plaintiff’s disagreement with the qualitative nature and

degree of review necessary for defendant physicians to claim to ‘interpret’” vascular studies. 98

F. Supp. 2d at 833. Here, in contrast, PVA falsely billed for services that are described in the

CPT manual but were not rendered.

       B.       PVA acted knowingly.

       Relators’ Motion presented a variety of evidence demonstrating that PVA acted

recklessly, in deliberate ignorance, and even with actual knowledge, that it was submitting false

claims. PVA’s Opposition is silent on most of that evidence. The few rebuttals it offers are

unconvincing.

       As to PVA’s brief 2017 move towards “compliance billing,” detailed in section II.F.1 of

Relators’ Motion, PVA seems to argue that the evidence surrounding those efforts are not

sufficiently linked to particular individuals at PVA. To the contrary, the documents evidencing

that 2017 compliance program were drafted by PVA’s Vascular Lab Committee. The Vascular

Lab Committee is comprised of PVA’s CEO, President, Medical Directors, Technical Director,

and Business Development Officer. See Ex. 10 (Hembling Dep. Tr.), at 13:5-14:1. They are not

mysterious, one-off documents created by a rogue employee with no control over the business.

       Moreover, the “collective knowledge” concept that PVA relies on is particular to the false
certification context. The primary case relied upon by PVA, U.S. ex rel. Ruscher v. Omnicare,

Inc., No. 4:08-CV-3396, 2015 WL 5178074 (S.D. Tex. Sept. 3, 2015), aff'd sub nom., 663 Fed.

Appx. 368 (5th Cir. 2016), is a “legally false” FCA case involving false certifications and

kickback allegations.

       As explained by the district court in Ruscher:

                In a false certification case, like this one, this requirement [of
                showing a particular individual knew of the falsity] is best
                understood to require that Relator show someone at Omnicare who
                1) knew that the company certified its compliance with the AKS in
                connection with Medicaid claims and 2) had knowledge of the
                AKS violations. Relator has evidence that many individuals at
                Omnicare knew generally that the company had a duty to comply
                with the AKS, a criminal statute.

                                                13
         Case 5:17-cv-00317-XR Document 115 Filed 09/18/20 Page 18 of 27




Id. at *29. The court went on to state, “without knowledge of certification by someone at

Omnicare, there is no fraud.” Ruscher, 2015 WL 5178074 at *29.

        This case is not a false certification case. Accordingly, no such “knowledge of

certification” test applies to the claims against PVA. Instead, Relators must only show that PVA

knew of the factual falsity of the claims it was submitting; i.e., that it was submitting claims for

payment without a physician’s interpretation. There is no dispute that PVA was doing so, and

that everyone knew it—it was PVA’s standard practice, established by its Vascular Lab

Committee.

        With respect to evidence that PVA’s practices ran afoul of its own internal compliance

policies, PVA first argues that there is no requirement that PVA have compliance policies in

place. PVA misses the point. Whether or not written compliance policies were required, if there

are policies in place, those policies are logically indicative of the organization’s understanding of

the rules than govern its business. PVA next argues that its compliance policies demonstrate that

it had no intent to defraud Medicare. Setting up compliance policies, however, demonstrates

quite the opposite if those policies are ignored. For example, Martha McGee, PVA’s Billing

Supervisor, who has been with PVA for 14 years, testified that PVA’s “Medical Documentation

and Coding Compliance Pledge” did not look familiar to her. Ex. 9 (McGee Dep. Tr.), at 20:2-
11. Similarly, PVA’s Compliance Officer, Dr. Alsabrook, testified that PVA does not actually

engage in the internal billing audit procedure laid out in its Compliance Manual. Ex. 1

(Alsabrook Dep. Tr.), at 21:17-21. And when PVA’s Vascular Lab Committee finally took up

the issue in 2017, it abandoned the “Compliance” project within a matter of months. See, supra,

§ II.E.1. Accordingly, PVA’s “teams, committees, and processes” demonstrate not that it acted

innocently, but that it acted with full knowledge, or at least in reckless disregard or deliberate

ignorance, of the billing requirements and its violations thereof.

        Apart from these thin arguments, PVA does not even attempt to rebut Relators’ evidence

of scienter, including the fact that:




                                                 14
         Case 5:17-cv-00317-XR Document 115 Filed 09/18/20 Page 19 of 27




        (1) Every Medicare and industry publication touching the issues makes clear that PVA’s

practices were out of bounds;

        (2) Even PVA’s own expert, Dr. Collier, does not follow PVA’s practices;

        (3) When a third party was watching—i.e., the hospitals with which it contracted—PVA

actually followed the rules, completing written reports within—at most—48 hours of the study

being performed, and always billing after a final report is complete in MedStreaming;

        (4) Internal e-mails show that before 2014, PVA awaited final reports before billing, see,

e.g., Exs. 12, 14;

        (5) PVA closely tracked delays in physician interpretation and reporting of vascular

studies, and knew that studies were not being read; and

        (6) PVA practices violated the standards of its accreditation body, the Intersocietal

Accreditation Commission, and the American College of Radiology.

        PVA’s Opposition is conspicuously silent on all of this evidence. Finally, PVA does not

provide a single piece of evidence to suggest that its employees actually held the beliefs that it

now espouses. Cf. United States v. Crain, 877 F.3d 637, 650 (5th Cir. 2017) (“Crain presents

only self-serving post hoc assertions about how he would have pled. The contemporaneous

evidence at the time he pleaded guilty, by contrast, does not weigh in his favor.”); Hansen v. Aon

Risk Services of Texas, 473 F. Supp. 2d 743, 753 (S.D. Tex. 2007) (“The summary judgment

evidence shows that defendant has little contemporaneous evidence to support the

nondiscriminatory reason for which it claims to have discharged plaintiff, and that the evidence

defendant does have tends to support plaintiff's version of the facts.”).

        PVA fails to negate compelling evidence that it knew it was routinely submitting claims

for services it had not provided.

        C.      PVA’s false statements were material.

       PVA next argues that its violations were not material, relying on the Escobar test. See

Universal Health Servs., Inc. v. United States, 136 S. Ct. 1989, 2001, 195 L. Ed. 2d 348 (2016).

The Escobar materiality test, however, only applies to “implied certification” cases:


                                                 15
        Case 5:17-cv-00317-XR Document 115 Filed 09/18/20 Page 20 of 27




               Accordingly, we hold that the implied certification theory can be a
               basis for liability, at least where two conditions are satisfied: first,
               the claim does not merely request payment, but also makes specific
               representations about the goods or services provided; and second,
               the defendant's failure to disclose noncompliance with material
               statutory, regulatory, or contractual requirements makes those
               representations misleading half-truths.
Id.

       As detailed above, this is not a case of “implied certification” or “legal falsity.” See
United States ex rel. Ruscher v. Omnicare, Inc., 663 F. App'x 368, 373 (5th Cir. 2016). Instead,

it is a case of factual falsity, and billing for the wrong service, or services not rendered, is always

“material” for purposes of the FCA. See, e.g., U.S. ex rel. Sharp v. E. Oklahoma Orthopedic

Ctr., No. 05-CV-572-TCK-TLW, 2009 WL 499375, at *6 (N.D. Okla. Feb. 27, 2009) (“[W]here

the allegation is a factually false claim, any ‘materiality’ requirement would seem to be easily

met in that the government paid a claim in a factually wrong amount, paid for a service that was

not actually provided, or paid an amount greater than it should have based on the service actually

provided.”).

       Moreover, even if analyzed under the framework of Escobar, PVA’s submissions on the

CMS-1500 forms meet the Escobar test. As recently explained by the Eleventh Circuit in a

healthcare fraud FCA case dealing with skilled nursing facilities (“SNFs”):

               SNFs receive money from Medicare based on the services they
               provide. In this case, the SNFs indicated they had provided more
               services—in quantity and quality—than they, in fact, provided.
               Therefore, Medicare paid the SNFs higher amounts than they were
               truly owed. This plain and obvious materiality went to the heart of
               the SNFs’ ability to obtain reimbursement from Medicare.
Ruckh v. Salus Rehab., LLC, 963 F.3d 1089, 1105 (11th Cir. 2020). The same is true of PVA: it

indicated that it “had provided more services” than it had, and as a result, Medicare paid “higher

amounts than they were truly owed.” See id.

       Even post-Escobar, the Fifth Circuit requires “proof only that the defendant’s false

statements could have influenced the government’s pay decision or had the potential to influence


                                                  16
         Case 5:17-cv-00317-XR Document 115 Filed 09/18/20 Page 21 of 27




the government’s decision, not that the false statements actually did so.” U.S. ex rel. Harman v.

Trinity Industries Inc., 872 F.3d 645, 661 (5th Cir. 2017). As detailed above, Medicare

reimburses for services rendered based on charges submitted by providers on the CMS-1500

form, using CPT codes. The CPT codes determine the amount of money that Medicare

reimburses the provider. There is no other mechanism or documentation that triggers Medicare’s

reimbursement. Accordingly, there can be no dispute that the CPT codes submitted by PVA

“could have influenced the government’s pay decision.” See id.

        Moreover, Medicare makes clear in various publications that it considers billing for

services not rendered, and naming the wrong provider, 5 to be quintessential examples of fraud
and abuse. For example, CMS publishes a manual for providers entitled “Medicare Fraud &

Abuse: Prevent, Detect, Report,” which reminds providers, among other things:

    •   “When you submit a claim for services provided to a Medicare beneficiary, you are

        filing a bill with the Federal Government and certifying you earned the payment

        requested and complied with the billing requirements.”

    •   “Examples of improper claims include: . . . Billing codes that reflect [] a more expensive

        treatment than was provided. . . . Billing services not provided. . . . Billing separately for

        services already included in a global fee, like billing an evaluation and management

        service the day after surgery.”

    •   “‘If you didn’t document it, it’s the same as if you didn’t do it.’ The same can be said for

        Medicare billing.”

Ex. 204, at 11 (emphasis in original)

        The Medicare Program Program Integrity Manual, Chapter 4 – Program Integrity,

similarly provides a detailed list of “Examples of Medicare Fraud,” including those at issue here:

    •   “Incorrect reporting of diagnoses or procedures to maximize payments;”

    •   “Billing for services not furnished and/or supplies not provided.”

5
  A 2013 e-mail string also confirms that PVA knows its charges must be billed under the
physician who actually read the study. See Ex. 16 (“Dr. Macris is the one who read the study, so
the lab should be billed under him.”).

                                                  17
        Case 5:17-cv-00317-XR Document 115 Filed 09/18/20 Page 22 of 27




   •   “Misrepresenting dates and descriptions of services furnished or the identity of the

       beneficiary or the individual who furnished the services;”

Ex. 205, § 4.2.1. These publications confirm the materiality to Medicare of these practices.

       PVA argues that the Government is aware of PVA’s practices but has continued to pay

PVA, and therefore its violations could not have been material. In support of its argument, PVA

points to the fact that the Department of Justice investigated the allegations in Relators’

complaint, including by issuing a subpoena, receiving documents, and having a meeting. Under

PVA’s logic, any non-intervened FCA case would fail the materiality test. This is illogical, and

unsupported by caselaw. As repeatedly emphasized by the courts, a declination to intervene

should not be construed as a comment by the government on the merits of a claim. See United

States ex rel. Atkins v. Mclnteer, 470 F.3d 1350, 1360 n.17 (11th Cir. 2006) (the United States’

“absence from the fray” does not mean that the relator’s claims lack merit); United States ex rel.

Chandler v. Cook County, 277 F.3d 969, 974 n.5 (7th Cir. 2002), aff’d, 538 U.S. 119 (2003)

(“there is no reason to presume that a decision by the Justice Department not to assume control

of the suit is a commentary on its merits. The Justice Department may have myriad reasons for

permitting the private suit to go forward including limited prosecutorial resources and confidence

in the relator’s attorney.”); United States ex rel. El-Amin v. George Washington University, 533
F. Supp. 2d 12, 21-22 (D.D.C. 2008) (“assuming the government looked unfavorably upon each

qui tam action in which it did not intervene would seem antithetical to the purpose of the qui tam

provision – to encourage private parties to litigate on behalf of the government . . . [and inaction

cannot be seen] as evidence of how the government appraised the merits of the relator’s case”).

       Moreover, PVA has submitted no admissible evidence of the government’s actual

knowledge. As the First Circuit explained on remand in Escobar, for purposes of materiality,

there is a vast difference between the government being made aware of allegations, and having

actual knowledge of fraud:

       [M]ere awareness of allegations concerning noncompliance with regulations is
       different from knowledge of actual noncompliance. Additionally, there is no
       evidence in the complaint that MassHealth, the entity paying Medicaid claims,

                                                 18
        Case 5:17-cv-00317-XR Document 115 Filed 09/18/20 Page 23 of 27




       had actual knowledge of any of these allegations (much less their veracity) as it
       paid UHS's claims. Because we find no evidence that MassHealth had actual
       knowledge of the violations at the time it paid the claims at issue, we need not
       decide whether actual knowledge of the violations would in fact be sufficiently
       strong evidence that the violations were not material to the government's payment
       decision so as to support a motion to dismiss in this case.
United States ex rel. Escobar v. Universal Health Servs., Inc., 842 F.3d 103, 112 (1st Cir. 2016).

       Furthermore, PVA’s argument is at odds with its overall insistence that it did nothing

wrong, and that there exists no clear guidance, as explained in another post-Escobar decision:

       This Court doubts that the hospital industry would warmly welcome a rule that
       required the Government to cut off hospital funding whenever a qui tam action is
       filed or forfeit its right to seek reimbursement. “The Government does not enjoy
       the luxury of refusing to reimburse health care claims the moment it suspects
       there may be wrongdoing. To this day, defendants claim they did not have the
       requisite scienter to violate the FCA. All the evidence defendants have put forth
       in support of their scienter cuts against their materiality argument that the
       Government was aware of AKS/FCA violations as early as 2011 but nonetheless
       continued to pay claims.” United States ex rel. Lutz v. Berkeley Heartlab, Inc.,
       2017 WL 4803911 (D. S.C. Oct. 23, 2017).
United States ex rel. Longo v. Wheeling Hosp., Inc., No. 5:19-CV-192, 2019 WL 4478843, at *7

(N.D.W. Va. Sept. 18, 2019).

       The government’s declination in this case is simply irrelevant, as the Escobar test does

not apply here. But even under the Escobar framework, PVA’s claims to Medicare indicating

that it “had provided more services” than it had, constitutes “plain and obvious materiality [that]
went to the heart” of PVA’s “ability to obtain reimbursement from Medicare.” Ruckh v. Salus

Rehab., LLC, 963 F.3d 1089, 1105 (11th Cir. 2020).

       PVA’s failures are not trivial. Medicare pays for services rendered—past tense. The

CMS-1500 form is clear that it is for billing services rendered—past tense. See, e.g., Ex. 40, at

p. 2 (certifying that the “services on this form were medically necessary and personally furnished

by me…”) (emphasis added).

       Moreover, Medicare pays only for services that were medically necessary. It does not

reimburse for diagnostic tests used for “screening” purposes; i.e., patients must have a symptom

or history that requires the vascular studies to be performed. See Ex. 39 (LCD L35397) at


                                                19
          Case 5:17-cv-00317-XR Document 115 Filed 09/18/20 Page 24 of 27




ALEXANDER000074; App. No. 72. If a physician’s interpretation is performed days, weeks, or

months after an ultrasound, then the test must not have been necessary in the first place. As

described above in Section II.E.4, without a physician’s interpretation, a vascular study is

meaningless, and puts patient health and safety at risk.

          PVA’s internal documents, and the testimony of its personnel, confirm the importance

and materiality of performing the studies promptly, and not billing until interpretation was

complete. For example, as detailed in Section II.E.1, in documents related to the 2017

compliance project, PVA’s Vascular Lab Committee laid out three motives for the “[t]ransition

to billing after studies are read,” as (1) “Ensure billed to appropriate physician,” (2) “Ensure no

audit requests for incomplete medical records,” and (3) “Allow for docs to read each others

stuff.” Ex. 31 at DEF007698; App. No. 47. PVA thus knew these issues were important, and

even understood why. Similarly, PVA closely monitored its delays in physician read times, and

in the hospital context, is essentially fully compliant with the rules and industry standards. See,

supra, § II.E.3.c; App. No. 72.

          Any suggestion that PVA’s practices were “harmless error” is both irrelevant, and simply

wrong. Medicare pays only for services rendered, and for good reason—to prevent billing fraud,

ensure medical necessity, and ensure good patient care.
          D.     PVA’s claims caused the government to pay out significant moneys.

          PVA disputes liability, but does not dispute Relators’ damages calculations. Those

calculations are summarized here again, as follows.

          “Testing-Only”: As to the “testing only” patients, single damages as to federal payers

total $820,893, on 8,757 false claims. See Ex. 207 (data extracted from Exhibits 10a and 10b of

the Second Supplemental Report of Dr. Nye, with non-federal and non-Medicare payors filtered

out 6).



6
  These figures are based on conservative assumptions when filtering out non-Medicare-related
payors from Dr. Nye’s results. Accordingly, should the case proceed to trial, these figures may
increase.

                                                 20
          Case 5:17-cv-00317-XR Document 115 Filed 09/18/20 Page 25 of 27




        “Double Dipping”: As to testing and E/M visit patients for which PVA submitted

vascular study global CPT codes without a separate, stand-alone physician interpretation and

report, single damages as to federal payers total $5,625,548, on 55,566 false claims for vascular

studies. See Ex. 207 (data extracted from Exhibits 4d Supplemental and 11 of the Second

Supplemental Report of Dr. Nye, with non-federal and non-Medicare payors filtered out).

        Wrong Provider: As to all of the vascular study charges in the “testing only” and

“double dipping” categories, where PVA submitted a vascular study global CPT code under the

name of a physician who did not ultimately read the study, single damages to federal payers total

$167,870, on 1,690 false claims. See Ex. 207 (data extracted from Exhibits 9a and 9b of the

Second Supplemental Report of Dr. Nye, with non-federal and non-Medicare payors filtered

out).

          Treble damages and statutory penalties on the foregoing figures are mandatory. See 31

U.S.C. § 3729(a)(1).

        E.      The False Claims Act is Constitutional.

        In a last ditch effort, PVA asserts unsupported and unsound constitutional arguments.

See Oppo. at 24. As PVA acknowledges, Riley v. St. Luke’s Episcopal Hospital, 252 F.3d 749

(5th Cir. 2001) is controlling. The Fifth Circuit there, en banc, held that pursuit of FCA claims
where the government does not intervene (1) does not interfere with the President’s

constitutionally assigned functions under Article II’s Take Care Clause; (2) does not violate the

Appointments Clause (“We are persuaded that this argument holds even less vitality than the

arguments made about the Take Care Clause, given that qui tam relators are not officers of the

United States”); and (3) does not violate separation of powers principles. See Riley, 252 F.3d at

753-57.

        PVA cannot seek refuge in the dissent of two Justices deviating from the majority’s en

banc opinion, which has been reiterated in numerous cases. See, e.g., Luka v. Procter and

Gamble Co., 785 F. Supp. 2d 712 (N.D. Ill. 2011).




                                                21
        Case 5:17-cv-00317-XR Document 115 Filed 09/18/20 Page 26 of 27




III.   CONCLUSION

       For the foregoing reasons, Relators respectfully request that the Court grant Summary

Judgment, or in the alternative, partial Summary Judgment.


Dated: September 18, 2020                   By:       /s/ Justin T. Berger
                                                  Justin T. Berger (pro hac vice)
                                                  Sarvenaz J. Fahimi (pro hac vice)
                                                  COTCHETT, PITRE & McCARTHY, LLP
                                                  840 Malcolm Road
                                                  Burlingame, California 94010
                                                  Telephone: (650) 697-6000
                                                  Facsimile: (650) 697-0577
                                                  jberger@cpmlegal.com
                                                  sfahimi@cpmlegal.com


                                                  Wallace M. Brylak, Jr. (Bar No. 03283360)
                                                  BRYLAK LAW
                                                  15900 La Cantera Parkway, Suite 19245
                                                  San Antonio, Texas 78256
                                                  Telephone: (210) 733-5533
                                                  Facsimile: (210) 558-4804
                                                  wbrylak@brylaklaw.com

                                            Counsel for Relators




                                              22
        Case 5:17-cv-00317-XR Document 115 Filed 09/18/20 Page 27 of 27



                                CERTIFICATE OF SERVICE

        I hereby certify that on this 18th day of September, 2020, I electronically filed the
foregoing instrument with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to the following counsel of record:

Wallace M. Brylak, Jr.
Brylak & Associates
15900 La Cantera Pkwy, Suite 19245
San Antonio, TX 78256
wbrylak@brylaklaw.com

Sean McKenna
Mark A. Cole
Spencer Fane LLP
2200 Ross Avenue
Suite 4800 West
Dallas, TX 75201
smckenna@spencerfane.com
mcole@spencerfane.com

Stephen J. Romero
Jeff Wurzburg
Norton Rose Fulbright US LLP
Frost Tower
111 W. Houston Street, Suite 1800
San Antonio, TX 78205
stephen.romero@nortonrosefulbright.com
jeff.wurzburg@nortonrosefulbright.com

John M. Deck
Assistant United States Attorney
601 N.W. Loop 410, Suite 600
San Antonio, TX 78216
John.deck@usdoj.gov



                                                    /s/ Justin T. Berger
                                                      Justin T. Berger




                                               23
